                                                                                  Case 2:19-cv-09864-CAS-E Document 39 Filed 06/29/20 Page 1 of 2 Page ID #:514



                                                                                    1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                        MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                    2   mlangberg@bhfs.com
                                                                                        EMILY L. DYER (State Bar No. 321707)
                                                                                    3   edyer@bhfs.com
                                                                                        2049 Century Park East, Suite 3550
                                                                                    4   Los Angeles, CA 90067
                                                                                        Telephone: 702.464.7098
                                                                                    5   Facsimile: 310.500.4602
                                                                                    6   Attorneys for Defendant
                                                                                        CITY OF BALDWIN PARK
                                                                                    7

                                                                                    8                           UNITED STATES DISTRICT COURT
                                                                                    9           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10

                                                                                   11   BALDWIN PARK FREE SPEECH                 CASE NO.: 2:19-cv-09864 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                        COALITION, an unincorporated
                                                 Los Angel es, CA 90 067




                                                                                   12   association; ROBERT EHLERS, an           Assigned to Honorable Christina A. Snyder
                                                                                        individual,
                                                       310.500.4600




                                                                                   13                                            DEFENDANT’S NOTICE OF MOTION
                                                                                                       Plaintiffs,               AND MOTION FOR PARTIAL
                                                                                   14                                            JUDGMENT ON THE PLEADINGS
                                                                                        v.
                                                                                   15
                                                                                        CITY OF BALDWIN PARK,                    Date: July 27, 2020
                                                                                   16                                            Time: 10:00 a.m.
                                                                                                       Defendant.                Ctrm: 8D
                                                                                   17

                                                                                   18            NOTICE IS HEREBY GIVEN THAT:
                                                                                   19            On July 27, 2020 at 10:00 a.m., or as soon thereafter as the motion may be
                                                                                   20   heard in Courtroom 8D of the United States District Court First Street Courthouse
                                                                                   21   in Los Angeles, California, the Honorable Christine Snyder, district judge
                                                                                   22   presiding, Defendant City of Baldwin Park (the “City” or “Defendant”) will move
                                                                                   23   the court for partial judgment on the pleadings as to Plaintiffs’ fifth claim for relief
                                                                                   24   for violation of the Bane Act; first claim for relief for violation of the First
                                                                                   25   Amendment, to the extent Plaintiffs allege a facial challenge to the sign provisions
                                                                                   26   and allege that the permit provisions constitute a prior restraint; and second claim
                                                                                   27   for relief for violation of the Fourteenth Amendment, to the extent Plaintiffs allege
                                                                                   28   a facial due process challenge to the permit provision.
                                                                                                                                   1
                                                                                             DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                       CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 39 Filed 06/29/20 Page 2 of 2 Page ID #:515



                                                                                    1         The basis for the motion is that even if the facts asserted in the Amended
                                                                                    2   Complaint are accepted as true, Plaintiffs have not alleged facts to support the
                                                                                    3   necessary elements to establish the claims at issue.
                                                                                    4         The motion is based on the Notice of Motion and Motion, the concurrently
                                                                                    5   filed Memorandum of Points and Authorities, as well as the exhibit attached to the
                                                                                    6   Motion.
                                                                                    7         The motion is also based on any subsequent pleadings, declarations and
                                                                                    8   exhibits submitted in Reply to the Opposition to the motion, if any, and as may be
                                                                                    9   presented at oral argument in this matter.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10         This motion is made following the conference of counsel pursuant to L.R. 7-
                                                                                   11   3 which took place on June 22, 2020.
                                            2049 Cent ury Park East, Suite 3550
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                                                        Dated: June 29, 2020                         BROWNSTEIN HYATT FARBER
                                                       310.500.4600




                                                                                   13                                                SCHRECK, LLP
                                                                                   14

                                                                                   15                                                By: /s/ Mitchell J. Langberg
                                                                                                                                        MITCHELL J. LANGBERG
                                                                                   16                                                   EMILY L. DYER
                                                                                                                                        Attorneys for Defendant
                                                                                   17                                                   CITY OF BALDWIN PARK
                                                                                   18

                                                                                   19
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                                                                     2
                                                                                          DEFENDANT’S NOTICE OF MOTION AND MOTION FOR PARTIAL JUDGMENT ON THE PLEADING
                                                                                                                    CASE NO. 2:19-CV-09864 CAS-E
